IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                   June 2, 2009
                                 No. 08-30937
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

ARTHUR RAY ROBINSON

                                            Plaintiff-Appellant

v.

SERGEANT UNKNOWN LAVALAIS; SERGEANT UNKNOWN CONNER;
WARDEN BURL N CAIN; SECRETARY OF DEPARTMENT OF
CORRECTIONS JAMES E LEBLANC

                                            Defendants-Appellees


                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                           USDC No. 3:08-CV-395


Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Arthur Ray Robinson, Louisiana prisoner # 425796, filed a complaint
pursuant to 42 U.S.C. § 1983 alleging that his civil rights were violated by prison
employees when he urinated on himself while being transported to attend his
father’s funeral. Robinson sought $5,000,000 in damages from each defendant.
Robinson also sought injunctive relief requiring corrections employees to adhere


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                    No. 08-30937

to federal law, state law, and prison regulation in addressing a prisoner request
to use the restroom. The district court found that notwithstanding his claims of
discomfort, shame, and embarrassment, Robinson did not allege “that he
sustained any injury or actual harm as a result” of the incident. The district
court dismissed Robinson’s lawsuit as legally frivolous under 28 U.S.C. § 1915.
       On appeal Robinson argues that the district court erred in dismissing his
claim as legally frivolous. This court reviews the dismissal of a complaint under
§ 1915(e)(2)(B)(i) as frivolous for abuse of discretion. Geiger v. Jowers, 404 F.3d
371, 373 (5th Cir. 2005). This court reviews the dismissal of a complaint under
§ 1915(e)(2)(B)(ii) for failure to state a claim under the same de novo standard
of review applicable to dismissals made pursuant to F ED. R. C IV. P. 12(b)(6).
Harris v. Hegmann, 198 F.3d 153, 156 (5th Cir. 1999); see also In re Katrina
Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007). Given the general
reference to 28 U.S.C. § 1915(e) and to guarantee that Robinson’s claims are
reviewed under the strictest level of scrutiny available, the dismissal is
construed to have referred to both sections of the statute, and review is de novo.
See Geiger, 404 F.3d at 373.
       “No Federal civil action may be brought by a prisoner confined in a jail,
prison, or other correctional facility, for mental or emotional injury suffered
while in custody without a prior showing of physical injury.” 42 U.S.C.
§ 1997e(e). This limitation applies regardless of the nature of constitutional
rights claimed to have been violated. Geiger, 404 F.3d at 374-75. This court has
held that the physical injury required by § 1997e(e) “must be more than de
minimus [sic], but need not be significant.” Siglar v. Hightower, 112 F.3d 191,
193 (5th Cir. 1997) (citation omitted); see Harper v. Showers, 174 F.3d 716, 719
(5th   C ir.   1999)   (a p p ly in g   S ig la r   to   an   E igh th   A m en d m en t
conditions-of-confinement case). Robinson has not alleged a physical injury
either below or on appeal.



                                            2
                                   No. 08-30937

      Robinson argues that the dismissal was premature because he was not
given an opportunity to amend his complaint. See Eason v. Thaler, 14 F.3d 8,
9-10 (5th Cir. 1994). Given that Robinson has not alleged any physical injury,
additional factual development could not help him plead his case. The district
court did not err in dismissing the complaint after finding that Robinson’s claim
for damages was without a legal basis.
      To the extent that Robinson is challenging the dismissal of his claim for
injunctive relief, his allegations in the district court presented no legal basis for
the grant of injunctive relief. Past exposure to illegal conduct, without any
current, continuing adverse effects, is insufficient to establish a case or
controversy for Article III purposes with respect to injunctive relief. City of Los
Angeles v. Lyons, 461 U.S. 95, 102-05 (1983); Davis v. Scott, 157 F.3d 1003, 1005
(5th Cir. 1998) (holding that this court may affirm on any ground supported by
the record).
      The judgment of the district court is AFFIRMED.




                                         3